NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted November 26, 2013*
                                Decided December 2, 2013

                                          Before

                             WILLIAM J. BAUER, Circuit Judge 

                             MICHAEL S. KANNE, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

No. 13‐1749

JESSICA WALKER,                                  Appeal from the United States District
      Plaintiff‐Appellant,                       Court for the Southern District of Illinois.

       v.                                        No. 12‐cv‐1296‐GPM

CHARLES E. SAMUELS, JR., et al.,                 G. Patrick Murphy,
    Defendants‐Appellees.                        Judge.

                                        O R D E R

        Jessica Walker, a federal prisoner, brought suit under Bivens v. Six Unknown
Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), against administrators of
the Federal Bureau of Prisons and the Federal Correctional Institute in Greenville,
Illinois. Walker alleges that they violated her equal protection and Eighth Amendment


       *
         The appellees were not served with process in the district court and are not
participating in this appeal. After examining the appellantʹs brief and the record, we
have concluded that the case is appropriate for summary disposition. See FED. R. APP.
P. 34(a)(2).
No. 13‐1749                                                                            Page 2

rights by refusing her access to a drug‐treatment program at another facility. The
district court screened her complaint, see 28 U.S.C. § 1915A, and dismissed the suit for
failure to state a claim. Because that assessment was correct, we affirm. 

       In 2010 Walker pleaded guilty to a drug‐conspiracy charge and was sentenced to
60 months’ imprisonment. Given Walker’s history of substance abuse as well as her
diagnosis of depression and an unspecified learning disability, the sentencing judge
recommended that she participate in a substance‐abuse program. She was placed at
Greenville to participate in that facility’s residential drug‐abuse program. But she had
difficulty comprehending its lessons, Walker says, because of her learning disability.
She therefore requested, but was denied, a transfer to a facility in Texas with a “dual
diagnosis” program for inmates suffering from both substance‐abuse and mental‐health
problems. Administrators explained to her that she had consistently demonstrated a
lack of motivation (by missing several appointments with staff as well as her tutor) in
her rehabilitation. Walker was eventually expelled from the Greenville program.

        In response she sued prison administrators, contending that their refusal to
transfer her deprived her of equal protection because another inmate with the “same
diagnosis” of both substance‐abuse and mental‐health issues was transferred to the
Texas facility. She also alleged an Eighth Amendment violation based on the
embarrassment she suffered during her struggles in the Greenville program and the
belittling comments made by guards about her learning disability. On screening the
complaint, the district court concluded that Walker failed to state an equal protection
claim because she did not allege that the defendants discriminated against her based on
her membership in an identifiable group. In dismissing Walker’s Eighth Amendment
claim, the district court reasoned that the embarrassment and struggles she identified
did not rise to the level of cruel and unusual punishment.

       On appeal Walker first maintains that she states an equal protection claim. She
argues that other inmates (she has added a second one in her appellate brief) also had a
dual diagnosis, but unlike her they were transferred to the Texas facility’s “dual
diagnosis” program. Because Walker has not alleged that prison administrators
discriminated against her based on her membership in a group, we have considered
whether she can proceed under a “class of one” theory of equal protection. That theory
applies if “she has been intentionally treated differently from others similarly situated
and … there is no rational basis for the difference in treatment.” Village of Willowbrook v.
Olech, 528 U.S. 562, 564 (2000). But even at the pleading stage, a plaintiff must anticipate
the burden of eliminating “any reasonably conceivable state of facts that could provide
a rational basis” for the government’s actions, Srail v. Village of Lisle, Ill., 588 F.3d 940,
No. 13‐1749                                                                               Page 3

946 (7th Cir. 2009) (internal citation and quotation marks omitted). Likewise, she must
provide a sufficiently plausible basis to overcome the applicable presumption of
rationality. See D.B. ex rel. Kurtis B. v. Kopp, 725 F.3d 681, 686 (7th Cir. 2013); Flying J Inc.
v. City of New Haven, 549 F.3d 538, 546–47 (7th Cir. 2008). She has not done so. Her
conclusory allegation that other inmates with a  dual diagnosis were transferred to the
Texas program does not eliminate the reasonably conceivable possibility that these
inmates suffered from more treatable mental‐health issues or displayed greater
commitment to their rehabilitation, thereby justifying their transfer.  Accordingly, the
district court properly dismissed the equal protection claim.

       Walker next contends that the district court erred by dismissing her Eighth
Amendment claim. She reiterates that because she was not transferred to a facility with
a “dual diagnosis” program, her learning disability left her struggling to understand the
drug‐treatment program available to her. She also repeats that as a result, she became
frustrated and embarrassed, feelings that the guards compounded with their belittling
comments about her disability. But to succeed on this claim, these deprivations had to
amount to “the denial of the minimal civilized measure of life’s necessities.” Farmer v.
Brennan, 511 U.S. 825, 834 (1994) (internal citation and quotation marks omitted);
see Townsend v. Fuchs, 522 F.3d 765, 773 (7th Cir. 2008). As the district court correctly
concluded, they did not. Under the “life’s necessities” standard, prison administrators
were not required even to provide the rehabilitation programs that Walker seeks. See
Rhodes v. Chapman, 452 U.S. 337, 348 (1981); Zimmerman v. Tribble, 226 F.3d 568, 571 (7th
Cir. 2000). And feelings of embarrassment, even when emanating from a guard’s
comments about Walker that are harassing and offensive, do not constitute cruel and
unusual punishment actionable under the Eighth Amendment. See DeWalt v. Carter, 224
F.3d 607, 612 (7th Cir. 2000).1

         Walker advances (for the first time on appeal) several other statutory theories of
relief, including principally that the decision not to transfer her constituted disability
discrimination in violation of the Rehabilitation Act, 29 U.S.C. § 794. But Walker is


       1
         As an alternative ground for dismissing Walkerʹs Eighth Amendment claim, the
district court relied on 42 U.S.C. § 1997e(e), but this was incorrect. Because Walker did
not allege any physical injury, § 1997e(e) prevents her from recovering compensatory
damages on her Eighth Amendment claim, but this provision does not bar the claim
entirely; a plaintiff alleging no physical injuries from a constitutional violation may still
seek and recover nominal or punitive damages. See Thomas v. Illinois, 697 F.3d 612, 614
(7th Cir. 2012); Smith v. Peters, 631 F.3d 418, 421 (7th Cir. 2011). 
No. 13‐1749                                                                       Page 4

pursuing damages against governmental employees, and statutes such as the
Rehabilitation Act do not provide a damages remedy against them. Id. § 794(b); Jaros v.
Ill. Dep’t of Corrs., 684 F.3d 667, 670 (7th Cir. 2012).  

      We have considered Walker’s remaining contentions and all are without merit.

                                                                             AFFIRMED.